 



Exhibit 10.37


AT&T WIRELESS
RESELLER AGREEMENT

      CUSTOMER   AT&T Wireless Legal Name: At Road Inc.
Business Name (if different):  <<DBA >>
Type of Entity: Corporation (“Customer”)   AT&T Wireless Services, Inc., a
Delaware
corporation, dba AT&T Wireless (“Company”)   CUSTOMER Address (For Official
Notices)   Company Address (For Official Notices) 47200 Bayside Parkway
Fremont, CA 94538   AT&T Wireless
Mobile Multimedia Services
8645 154th Avenue NE
Redmond, WA 98052   CUSTOMER Contact   Company Contact Name: Krish Panu
Title: President
Telephone: 1 877 4 ATROAD
Fax:   Name: Cary Campbell
Title: MMS Enterprise Business Development
Telephone: 425 580-5744
Fax: 425 580-6606   CUSTOMER Billing Address     47200 Bayside Parkway
Fremont, CA 94538    

This Agreement consists of this Cover Page, the attached Terms and Conditions,
and Exhibit A (collectively, this “Agreement”).

This Agreement is effective as of February 24, 2003 (“Effective Date”).

CUSTOMER’S SIGNATURE BELOW ACKNOWLEDGES THAT CUSTOMER HAS READ AND
UNDERSTANDS EACH OF THE PROVISIONS OF THIS AGREEMENT AND AGREES TO
BE BOUND BY THEM.

          AT ROAD INC.   AT&T WIRELESS SERVICES, INC.           By: /s/ Krish
Panu   By: /s/ Stacey Black  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

  (Authorized Signature)     (Authorized Signature) Name: Krish Panu   Name:
Stacey Black Title:   President   Title:   VP – MMS Enterprise Solutions Date:  
Date:   March 12, 2003

AT&T WIRELESS CONFIDENTIAL AND PROPRIETARY
Use pursuant to Company instructions

1



--------------------------------------------------------------------------------



 



AT&T WIRELESS CERTIFIED DATA RESELLER AGREEMENT
Terms and Conditions

Section 1. Purchase and Sale of the Service. Customer agrees to purchase from
AWS, and AWS agrees to sell to Customer, the following services for resale to
third parties:



i.   Wireless Data Services for Certified Data Resellers on the AWS GSM/GPRS
Wireless Network (additional terms governing this Service are set forth in
Exhibit A).

Section 2. Term. This Agreement commences on the Effective Date set forth above
and remains in effect two (2) years (the “Initial Term”). This Agreement will
automatically renew for successive one (1) year renewed terms unless a party
provides the other party with a notice of termination at least thirty (30) days
prior to the end of the then-current term.

Section 3. Definitions.

     3.1     Affiliate(s) means, with respect to any entity, any other entity
that directly controls, is controlled by, or is under common control with the
first entity. Control is deemed to exist when an entity has the direct or
indirect possession of the power to direct the management and policies of
another entity.

     3.2     Approved Equipment means Equipment that has been certified and
approved by AWS for the insertion of AWS SIMs and activation on AWS’ wireless
data network.

     3.3     Area(s) means the areas within the United States where AWS is
licensed to provide the Service and is providing Service. The Area changes from
time to time.

     3.4     Device means the equipment used by a Subscriber or an End User to
originate or receive wireless transmissions on the Network, including any
wireless telephone, wireless modem, wireless SIM (Subscriber Identity Module)
Card, and any accessories.

     3.5     End User means an individual or entity obtaining access to Service
from Customer.

     3.6     Equipment means all equipment (other than equipment comprising
portions of AWS’ network) necessary to enable Customer or its End Users to
receive the Service, including but not limited to Customer’s network facilities,
and any End User Device.

     3.7     Events of Default means the following:

AT&T WIRELESS CONFIDENTIAL AND PROPRIETARY
Use pursuant to Company instructions

2



--------------------------------------------------------------------------------



 



          (i) the execution of any assignment for the benefit of creditors or
the filing for relief by either party under any applicable bankruptcy,
reorganization, moratorium, or similar debtor relief laws (provided such filing
is not dismissed within thirty (30) days of the date of filing);

          (ii) the appointment of a receiver for Customer or AWS or for
substantially all of their respective assets or properties;

          (iii) the failure of either party to pay any sum owed to the other
hereunder not then reasonably in dispute at the time such amount comes due;

          (iv) the failure of either party to perform or observe any other
material term, condition, or covenant to be performed by it under this
Agreement;

          (v) the commission of any illegal act (excluding misdemeanor traffic
offenses and other minor misdemeanors not involving dishonesty or moral
turpitude) by or the filing of any criminal indictment or information against a
party, its officers, directors or shareholders (to the extent such shareholders
control in the aggregate or individual 10% or more of the voting rights or
equity interests of such party);

          (vi) Customer’s giving AWS three or more checks within a 12-month
period that are not paid when presented due to insufficient funds;

          (vii) an unauthorized assignment of this Agreement;

          (viii) the failure by Customer to meet the eligibility requirements or
any of the terms and conditions of the Service Plans selected by Customer; or

          (ix) the failure by customer to utilize Devices or Equipment
compatible with the AWS GPRS wireless data network or other AWS network as
determined by AWS, unless AWS otherwise consents to or approves of Customer’s
use of such Device(s) or Equipment.

     3.8.     Integrated Circuit Card Identifier (“ICC-ID”) means the number
that uniquely identifies a subscriber identity module (“SIM”) card. It is found
just under the logo on a SIM card, and the last digit is preceded by a dash.

     3.9     International Mobile System Identity (“IMSI”) means in Global
System for Mobile Communications (“GSM”) systems, information that is stored on
the subscriber identity module (SIM) relevant to network selection. The IMSI
contains the user identity module – mobile country code (“UIM-MCC”) and the user
identity module – mobile network code (“UIM-MNC”).

AT&T WIRELESS CONFIDENTIAL AND PROPRIETARY
Use pursuant to Company instructions

3



--------------------------------------------------------------------------------



 



     3.10     Network means those integrated mobile switching facilities,
servers, cellsites, connections, billing systems and other related facilities
used to provide Service in an Area.

     3.11     Number means the telephone, data and/or messaging number(s)
assigned to Customer for each End User to obtain access to Service, including
without limitation the AWS network equipment identifier (“NEI”), the mobile
identification number (“MIN”), the International Mobile System Identity
(“IMSI”), and the International Telecommunications Charge Card Identification
(“ICCID”).

     3.12     Service means the wireless telecommunications services selected in
Section 1 above.

     3.13     Service Plan means the particular set of rates, terms and
conditions at which AWS makes Service available to Customer, but does not
include any short-term marketing promotions that may come with the plan.

     3.14     Subscriber means any person or entity purchasing Service from AWS,
including Customer. An End User is not a Subscriber.

     3.15     Subscription Fraud means using or assisting another to use any
scheme, false representation, or false credit device, or other fraudulent means
or devices in connection with Service; including, but not limited to, the
fraudulent production of information regarding a person’s identity or the use of
unauthorized credit.

     3.16     Unauthorized Access means any unauthorized use of Service through
the modification of the electronic serial number (“ESN”) or other authentication
method associated with a Device which shall include the practices generally
referred to as “counterfeiting,” “cloning fraud,” or “tumbling fraud”.

Section 4. The Service.

     4.1     Establishing an Account. Customer shall provide information
reasonably requested to establish a billing account. Once all requested
information is received by AWS, AWS will establish Customer’s account(s) within
seven (7) days of the date Customer submits its request to so establish.

     4.2     Assigning Numbers.

          4.2.1 Initial Assignment and Subsequent Orders. Once a billing account
is established, Customer shall accept an initial order of subscriber identity
modules (“SIMs”) and Numbers in an amount equal to the Initial Purchase
Requirement set forth on Exhibit A attached

AT&T WIRELESS CONFIDENTIAL AND PROPRIETARY
Use pursuant to Company instructions

4



--------------------------------------------------------------------------------



 



to and incorporated in this Agreement. Customer may then order additional blocks
of SIMs and Numbers as needed as outlined in Exhibit A. Subject to the
availability of SIMs and Numbers, the imposition of additional processes on AWS
by third parties in order to obtain the SIMs, and Numbers and the capacity of
the AWS’ facilities, such additional SIMs and Numbers will be supplied to
Customer under normal circumstances within eight (8) weeks after AWS’ receipt of
the order. As a general rule, AWS shall process orders for SIMs and Numbers from
all Subscribers, including Subscribers who are owned or controlled by AWS or an
Affiliate of AWS, in the sequence in which orders for additional SIMs and
Numbers are received, unless otherwise reasonably requested by Customer. If the
order for Numbers pertains to a new market, a new billing account may need to be
established before the Numbers can be provided. AWS’ obligation to provide
additional SIMs and Numbers to Customer shall cease upon (a) receipt by AWS of
Customer’s notice of termination, or (b) issuance by AWS of notice of
termination or upon notice of default. If Customer cures the defaults described
in the notice of default within the required period, then AWS shall again be
obligated to provide additional SIMs and Numbers as provided in this section.
AWS may charge the Customer a fee for each SIM provided.

          4.2.2 Cancellation of Number Assignments. Customer may cancel the
assignment of any Number, provided that where applicable, Customer pays any
cancellation fees associated with cancellation of Number assignments as defined
in the Service Plan.

          4.2.3 Number Conservation. Customer and AWS shall follow reasonable
number conservation policies generally accepted by the telecommunications
industry and AWS may, from time to time upon reasonable notice to Customer,
change Number assignments in conformity with such policies, including changes
requested or ordered by federal or state regulatory authorities or by number
administrators recognized by such authorities as having responsibility for the
assignment of telephone numbers. If Numbers are unavailable, AWS may follow
generally accepted industry standards and/or regulatory requirements, if any, in
responding to the shortage of Numbers. AWS shall incur no liability to Customer
for Number shortages.

          4.2.4 Ownership of Numbers. Customer acknowledges that, subject to FCC
number portability rules, neither it nor any End User shall have or acquire any
proprietary right in any specific Number or Number block provided by AWS.

     4.3     Activation of Service.

          4.3.1 Activation Requests. AWS shall use reasonable efforts to
activate Numbers as soon as practicable (normally within twenty four (24) hours)
following receipt by AWS’ designated representative of a completed activation
form. AWS shall not be obligated to activate Service for any Number assigned to
Customer if Customer has committed an Event of Default which has not been cured
within the applicable cure period described in Section 16.1.

AT&T WIRELESS CONFIDENTIAL AND PROPRIETARY
Use pursuant to Company instructions

5



--------------------------------------------------------------------------------



 



          4.3.2 Remote Access. AWS will make reasonable efforts to allow
Customer to perform activations and other account changes via the AWS major
accounts web site provided that Customer provides the necessary information to
establish a log in to AWS’ systems.

          4.3.3 Restrictions. A Number may not be associated with more than one
Device at the same time, unless otherwise approved by AWS. Furthermore, AWS
reserves the right to deny Service at the point of activation to Devices
appearing on AWS’ service deny lists for one of a variety of reasons, including
cases where the Device is stolen, has been used for fraudulent purposes, or is
defective. AWS shall notify Customer in such cases as to the reason for denial
for each Number. AWS is not liable to Customer or End Users if Service is
denied, or a requested modification is not made to a Number appearing on the
then-current service deny lists.

     4.4     Modification or Termination of Service. Except as otherwise
provided in a separate remote access agreement described in Section 4.3 above
and subject to the limitations described in this Agreement, if Customer desires
to modify or terminate Service with respect to one or more Number(s), Customer
shall provide notice to AWS of such modification or termination specifying the
Number(s) and such additional information as AWS may reasonably require. Such
notice shall be provided by an authorized representative of Customer and shall
be given during AWS’ business hours. AWS shall modify or terminate Service to
such Number(s) under normal circumstances within four (4) business hours
following receipt of such notice from Customer. Notwithstanding the foregoing,
AWS may modify or terminate Service with respect to one or more Number(s) as
provided below in Section 10 with respect to abuse or fraudulent use upon
providing Customer with written notice thereof not less than forty-eight (48)
hours prior to such modification or termination. AWS shall have the right to
establish policies regarding the length of time between deactivating and
reactivating the same Number.

     4.5     Troubleshooting. AWS will provide to Customer, and not directly to
End Users, network monitoring support, technical assistance support and
trouble-shooting support regarding the Service as AWS deems reasonable from time
to time. Customer will cooperate with AWS in any troubleshooting of the
Equipment or the Network as required to maintain the efficient operation of the
Service.

     4.6     Limitations on Service.

          4.6.1 General Limitations. CUSTOMER ACKNOWLEDGES THAT SERVICE IS MADE
AVAILABLE ONLY WITHIN THE OPERATING RANGE OF THE NETWORK. SERVICE MAY BE
TEMPORARILY REFUSED, INTERRUPTED, OR LIMITED BECAUSE OF: (a) FACILITIES
LIMITATIONS; (b) TRANSMISSION LIMITATIONS CAUSED BY ATMOSPHERIC, TERRAIN, OTHER
NATURAL OR ARTIFICIAL CONDITIONS ADVERSELY AFFECTING TRANSMISSION, AND OTHER
CAUSES REASONABLY OUTSIDE OF AWS’ CONTROL; OR (c) EQUIPMENT

AT&T WIRELESS CONFIDENTIAL AND PROPRIETARY
Use pursuant to Company instructions

6



--------------------------------------------------------------------------------



 



MODIFICATIONS, UPGRADES, RELOCATIONS, REPAIRS, AND OTHER SIMILAR ACTIVITIES
NECESSARY FOR THE PROPER OR IMPROVED OPERATION OF SERVICE. CONNECTIONS MAY BE
“DROPPED” (I.E., INVOLUNTARILY DISCONNECTED) FOR A VARIETY OF REASONS,
INCLUDING, WITHOUT LIMITATION, ATMOSPHERIC CONDITIONS, TOPOGRAPHY, WEAK
BATTERIES, SYSTEM OVERCAPACITY, MOVEMENT OUTSIDE A SERVICE AREA OR GAPS IN
COVERAGE WITHIN A SERVICE AREA. AWS SHALL INCUR NO LIABILITY FOR ITS INABILITY
TO PROVIDE ADEQUATE SERVICES HEREUNDER IF SUCH INABILITY IS DUE TO THE ABOVE
LIMITATIONS OR TO CAUSES BEYOND THE REASONABLE CONTROL OF AWS. NOR SHALL AWS BE
RESPONSIBLE FOR ANY ACT OR OMISSION RELATED TO NON-AWS EQUIPMENT OR SYSTEMS USED
IN CONNECTION WITH THE SERVICE.

          4.6.2 Limitations on Roaming Service. AWS WILL PROVIDE THE SAME ACCESS
TO ROAMING CAPABILITIES (INCLUDING “IN-AREA” ROAMING WHERE AVAILABLE) THAT IS
MADE AVAILABLE BY AWS TO OTHER SIMILARLY SITUATED SUBSCRIBERS PROVIDED THAT
EQUIPMENT WITH SIMILAR TECHNICAL CAPABILITIES AND PROGRAMMING IS USED BY END
USERS. THE AVAILABILITY OF ROAMING SERVICES, AND THE CHARGES FOR THOSE SERVICES,
IS DEPENDENT IN PART ON THE TYPE OF EQUIPMENT USED BY END USERS AND THE
PROGRAMMING OF THAT EQUIPMENT. AWS MAKES NO WARRANTIES OR REPRESENTATIONS AS TO
THE AVAILABILITY OR QUALITY OF ROAMING SERVICE PROVIDED BY OTHER WIRELESS
CARRIERS, AND AWS SHALL HAVE NO LIABILITY WHATSOEVER FOR ANY ERRORS, OUTAGES, OR
FAILURES OF ROAMING SERVICES PROVIDED BY OTHER WIRELESS CARRIERS.

          IF AWS, OR ANOTHER ENTITY WITH WHOM AWS HAS A ROAMING AGREEMENT,
DISCOVERS OR SUSPECTS ABUSE OR FRAUD WITH RESPECT TO CERTAIN NUMBERS, THEN
ROAMING PRIVILEGES MAY BE SUSPENDED WITH RESPECT TO SUCH NUMBERS. AWS SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO PROVIDE CUSTOMER WITH PRIOR, OR PROMPT
SUBSEQUENT, NOTIFICATION OF THE SUSPENSION OF THE ROAMING SERVICE. AWS SHALL
HAVE NO LIABILITY TO CUSTOMER REGARDING THE UNAVAILABILITY OR SUSPENSION OF
ROAMING SERVICE BY OTHER CARRIERS.

          TO THE EXTENT ACCESS TO ROAMING CAPABILITIES IS PROVIDED BY AWS TO
CUSTOMER, IT SHALL BE DEEMED TO BE A “SERVICE” AS DEFINED IN SECTION 3 ABOVE,
AND THE USE OF SUCH ROAMING BY CUSTOMER OR CUSTOMER END USERS SHALL BE GOVERNED
BY THE PROVISIONS OF THIS AGREEMENT.

AT&T WIRELESS CONFIDENTIAL AND PROPRIETARY
Use pursuant to Company instructions

7



--------------------------------------------------------------------------------



 



          4.6.3 Privacy. THE NETWORK HAS MANY COMPLEX ELEMENTS AND IS NOT
GUARANTEED AGAINST EAVESDROPPERS OR INTERCEPTORS. CUSTOMER AGREES THAT AWS SHALL
NOT BE LIABLE TO CUSTOMER OR TO END USERS FOR ANY LACK OF PRIVACY OR SECURITY.

     4.7     Relationship with End Users

          4.7.1 Generally. AWS is obligated only to Customer and not to End
Users, who are not to be deemed third-party beneficiaries of this Agreement.
Customer is solely responsible for all risks and expenses incurred with its
provision of the Service to End Users. Customer will act on its own account in
all respects and will be solely responsible for such things as credit
verification, deposits, billing, collection, and bad debt.

          4.7.2 Disclosures to End Users. Customer will disclose to End Users
the following provisions:

     1.     [END USER] HAS NO CONTRACTUAL RELATIONSHIP WITH THE UNDERLYING
WIRELESS SERVICE CARRIER AND [END USER] IS NOT A THIRD PARTY BENEFICIARY OF ANY
AGREEMENT BETWEEN [CUSTOMER] AND UNDERLYING CARRIER. [END USER] UNDERSTANDS AND
AGREES THAT THE UNDERLYING CARRIER SHALL HAVE NO LEGAL, EQUITABLE, OR OTHER
LIABILITY OF ANY KIND TO [END USER]. IN ANY EVENT, REGARDLESS OF THE FORM OF THE
ACTION, WHETHER FOR BREACH OF CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY
IN TORT OR OTHERWISE, [END USER’s] EXCLUSIVE REMEDY FOR CLAIMS ARISING IN ANY
WAY IN CONNECTION WITH THIS AGREEMENT, FOR ANY CAUSE WHATSOEVER, INCLUDING BUT
NOT LIMITED TO ANY FAILURE OR DISRUPTION OF SERVICE PROVIDED HEREUNDER, IS
LIMITED TO PAYMENT OF DAMAGES IN AN AMOUNT NOT TO EXCEED THE AMOUNT PAID BY [END
USER] FOR THE SERVICES DURING THE TWO (2) MONTH PERIOD PRECEDING THE DATE THE
CLAIM AROSE.

     2.     [END USER] SHALL INDEMNIFY AND HOLD HARMLESS THE UNDERLYING WIRELESS
SERVICE CARRIER AND ITS OFFICERS, EMPLOYEES, AND AGENTS AGAINST ANY AND ALL
CLAIMS, INCLUDING WITHOUT LIMITATION CLAIMS FOR LIBEL, SLANDER, OR ANY PROPERTY
DAMAGE, PERSONAL INJURY OR DEATH, ARISING IN ANY WAY, DIRECTLY OR INDIRECTLY, IN
CONNECTION WITH THIS AGREEMENT OR THE USE, FAILURE TO USE, OR INABILITY TO USE
THE NUMBER EXCEPT WHERE THE CLAIMS RESULT FROM THE UNDERLYING CARRIER’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT. THIS INDEMNITY SHALL SURVIVE THE TERMINATION
OF THE AGREEMENT.

AT&T WIRELESS CONFIDENTIAL AND PROPRIETARY
Use pursuant to Company instructions

8



--------------------------------------------------------------------------------



 



     3.     [END USER] HAS NO PROPERTY RIGHT IN ANY NUMBER ASSIGNED TO IT, AND
UNDERSTANDS THAT ANY SUCH NUMBER CAN BE CHANGED FROM TIME TO TIME.

     4.     [END USER] UNDERSTANDS THAT [CUSTOMER] AND THE UNDERLYING CARRIER
CANNOT GUARANTY THE SECURITY OF WIRELESS TRANSMISSIONS, AND WILL NOT BE LIABLE
FOR ANY LACK OF SECURITY RELATING TO THE USE OF THE SERVICES.

          4.7.3 End User Support. Customer is solely responsible for all
interactions with End Users with respect to the Service. This includes, but is
not limited to, taking the End Users’ calls and using reasonable commercial
efforts to remedy any problem without AWS’ participation. Customer will report a
problem to AWS only upon reasonable verification that the problem is due to
reasons other than misuse, malfunction or the failure of the Equipment to meet
the technical standards for compatibility with the Service, or failure of the
End User to understand how to use the Service.

          4.7.4 End User Communications. AWS will have the continuing right to
market and sell the Service and any other communications services to any third
party, including but not limited to current, future and potential End Users, and
to communicate with such third parties; provided, however, in no event shall AWS
disclose any information concerning Customer’s performance under this Agreement,
the relationship of the parties, or any other information the disclosure of
which is prohibited pursuant to Section 11 of this Agreement.

     4.8     Additional Procedures. In addition to complying with the
requirements of this Agreement, Customer will comply with such other policies
and procedures reasonably established by AWS for obtaining SIMs and Numbers,
configuring and programming Equipment, activating or deactivating Service with
respect to any End User, and other activities contemplated by this Agreement.
AWS may from time to time modify these policies and procedures by giving
Customer notice.

     4.9     Authorized Representatives. AWS and Customer shall each notify the
other of their respective authorized representatives for purposes of giving and
receiving the notices for any Service orders, including those which involve the
activation, change, or discontinuance of Service. Each party may appoint no more
than three (3) representatives at any time, unless the other party consents to a
greater number, which consent will not be unreasonably withheld. The notice of
appointment, and the authority of the representative, shall remain effective
until the notice is canceled or amended by the party for which such
representative is acting. AWS will not accept any notice or orders from any End
User or other agent of Customer.

AT&T WIRELESS CONFIDENTIAL AND PROPRIETARY
Use pursuant to Company instructions

9



--------------------------------------------------------------------------------



 



     4.10     Service Level Agreement. AWS will use best efforts to provide the
Service and perform its obligations under this Agreement in accordance with the
standards established by the Service Level Agreement (“SLA”) which will be
attached hereto as Exhibit B after AWS and Customer establish the SLA outlining
the support processes. In the event AWS fails to satisfy the terms of the SLA,
in whole or in part, Customer shall have such rights and remedies as are
specifically set forth in such SLA.

Section 5. SIM Policy.

     5.1     Generally. The parties have agreed that AWS may, from time to time,
sell SIMs to Customer for insertion into Approved Equipment. Customer will
comply with the terms set forth below.

     5.2     SIM Limitations and Reporting. Customer is only authorized to
purchase a quantity of SIMs that may reasonably be used for activations on AWS’
wireless services under the Agreement. AWS will generate reports regarding the
activation or nonactivation of SIMs on AWS’ wireless services. AWS may cancel
sales of SIMs to Customer if, in AWS’ discretion, an unreasonably high
percentage of SIMs is not activated to AWS’ wireless service. In addition to any
other audit rights under the Agreement, AWS may perform an audit of Customer’s
records and physical inventory relating to SIMs upon reasonable advance notice
to Customer.

     5.3     Authorized Use of SIMs

          5.3.1 Approved Equipment. Customer is only authorized to use SIMs
purchased under this Agreement by properly inserting them into Approved
Equipment. Only SIMs purchased under this Agreement may be inserted into or
combined with this Approved Equipment for use on AWS’ network.

          5.3.2 Specific Prohibitions. Customer is not permitted to use the SIMs
purchased from AWS in any manner other than as set forth in Section 5.3.1 above.
Specifically and without limitation, Customer must not:



  (i)   insert the SIMs into Equipment purchased from AWS that has been packaged
with an AWS SIM;



  (ii)   insert the SIMs into any device not expressly approved of in writing by
AWS;



  (iii)   sell or convey in any manner the SIMs separate from the Approved
Equipment;

AT&T WIRELESS CONFIDENTIAL AND PROPRIETARY
Use pursuant to Company instructions

10



--------------------------------------------------------------------------------



 





  (iv)   sell or convey in any manner SIMs, whether separately or together with
Approved Equipment, to any individual or entity other than the expected End User
of that SIM and Equipment; or



  (v)   program, reprogram, or tamper with the SIMs in any manner.

          5.3.3 No Third-Party SIMs. Customer is only authorized to purchase
SIMs directly from AWS or AWS’ designee for use on AWS’ network. Customer is not
permitted to purchase SIMs for use at all on AWS’ Network (except in cases of
legitimate roaming) from any other source not approved by AWS, even if they
originally came from AWS. Customer may not use SIMs purchased from any party not
authorized by AWS in any Equipment to be activated on AWS’ network. Customer
must inform AWS of any other individuals or entities that it learns are offering
SIMs alleged to be compatible with AWS’ network and must cooperate with AWS in
any investigation regarding SIM distribution.

     5.4     Return of SIMs. Upon the expiration or termination of the
Agreement, Customer will promptly return all SIMs to AWS that it has in
inventory or otherwise controls within its sales channels as of the date of such
expiration or termination. AWS will reimburse Customer for the returned SIMs.

Section 6. Equipment.

     6.1     Generally. AWS shall not be responsible to Customer or any End User
for the sale, provision, installation, operation, quality of transmission, or
testing and maintenance of any Equipment. Customer is responsible for ensuring
that all Equipment meets (i) industry standards for compatibility with Service,
(ii) AWS’ requirements for compatibility with Service (provided AWS notifies
Customer), and (iii) all FCC and other applicable regulatory authority
requirements. AWS is not obligated to activate a Number to any Device that
operates on a different radio frequency than AWS’ Service, or otherwise does not
meet the applicable standards and requirements. If any Device fails to meet such
requirements, Customer shall use its best efforts to ensure that such Device is
no longer used and shall, if necessary, terminate Service to such agent or End
User. Customer shall pay any charges, including additional roaming charges,
incurred by AWS because a Device does not meet AWS’ requirements.

     6.2     Sale of Devices by AWS. AWS is under no obligation to sell Devices
(except SIMs) to Customer. If AWS chooses to sell certain Devices to Customer,
then (i) the terms and conditions shall be as set forth in a separate written
agreement; and (ii) AWS retains sole discretion to withhold other approved
Devices from sale to Customer.

AT&T WIRELESS CONFIDENTIAL AND PROPRIETARY
Use pursuant to Company instructions

11



--------------------------------------------------------------------------------



 



     6.3      Trans-shipped Devices. Customer and its agents shall not activate
any Device they have reason to believe was sold by AWS to one of AWS’ dealers or
retailers. These sales are made on the condition that the Devices will not be
trans-shipped (i.e. re-sold to third-party retailers or wholesalers).

Section 7. Rates.

     7.1     Generally. Customer will pay for Service at the rates set forth in
the Service Plan(s) Customer selects. The Service Plans available to Customer
are specifically described or referred to in the attached exhibit(s). AWS’
billing records and those of AWS’ authorized billing agent shall be the sole
records used to determine what Service was rendered, and shall prevail over any
records maintained by other third parties.

     7.2     Minimum Revenue Commitments. Solely during the Initial Term of this
Agreement Customer agrees to a minimum monthly service revenue (MSR) as defined
in the schedule below:

      From months 7-12 of the Agreement   * per month   After month 13 to the
end of the Agreement   * per month

     If actual monthly service revenue is below the minimum monthly service
revenue defined for that month, Customer will pay AWS the difference.

     7.3     Availability of Other Service Plans. Customer has the obligation to
notify AWS in writing if Customer believes it is entitled to rates which are, on
average, better than the rates AWS has offered to Customer. If Customer was
entitled to the lower rates, Customer’s sole remedy shall be the issuance of a
credit to Customer’s account for the amount of actual charges Customer would
have saved had the lower rates been made available. The period for determining
the savings shall begin 90 days prior to the date of Customer’s notice and end
on the date the savings are no longer available.

     7.4     Modification of Rates.

          7.4.1 By Customer. Customer may change to another available Service
Plan at any time provided it pays any applicable early cancellation or change
fee. The change will normally be made within four (4) business hours of AWS
receipt of the request from Customer. Depending on the nature of the change, the
effective date for the change may relate back to the first day of the
then-current billing cycle.

          7.4.2 By AWS. AWS may modify a Service Plan at any time in accordance
with the requirements of Section 19.9 below; provided that any modification not
adverse to

AT&T WIRELESS CONFIDENTIAL AND PROPRIETARY
Use pursuant to Company instructions

      *   Confidential material redacted and separately filed with the SEC.

12



--------------------------------------------------------------------------------



 



Customer may be made effective upon notice and will not give Customer the right
to terminate this Agreement.

     7.5     Prorations. Access fees (if any) with respect to assigned Numbers
for billing periods of less than one month will be prorated based on the actual
number of days in such periods. For purposes of such prorations, each monthly
billing cycle may be deemed, at AWS’ discretion, to have thirty (30) days. AWS
may, at its option, prorate other monthly charges, such as for calling features.

     7.6     Taxes. Customer will pay all applicable federal, state and local
sales, use, public utilities, gross receipts or other taxes, fees, or recoveries
imposed on AWS as a result of this Agreement (collectively, “Taxes”) (other than
taxes imposed on the net income of AWS). Customer will submit certificates of
resale for federal excise tax and as required for the states in which it will
resell Service. Customer is responsible for collecting from its End Users and
paying all Taxes associated with its provision of Service. Customer will
reimburse AWS for any such Taxes paid by AWS on Customer’s behalf.

     7.7     Tariffs. If the Service becomes subject to any federal, state, or
local regulation or tariff, then this Agreement shall be deemed amended
immediately to conform to the requirements of such regulation or tariff,
provided that any tariff changes initiated by AWS shall still comply with notice
provisions under this Agreement. Nothing in this Agreement shall be deemed
(i) to require or preclude the use of tariff-equivalent or tariff-related
charges, or (ii) to provide or imply that such charges are or are not
appropriate in the provision of Service.

     7.8     Special Offers. Unless specified in the Service Plan or in a
separate notice from AWS to Customer, Customer will not be entitled to
participate in any marketing promotions, reward programs, retention programs,
equipment offers, warranty and insurance packages, “*” and “#” numbers, mMode
service, or other promotions and enhancements provided to other Subscribers
(collectively, “Special Offers”). However, if the Network does not prevent
access to a Special Offer by End Users, Customer may not encourage the use of
the Special Offer by End Users and AWS may impose a reasonable charge on
Customer if such usage occurs.

     7.9     Service Outages. In the event of a total Service outage within an
Area which is not caused by Customer or its End User and which lasts for a
period of twenty-four (24) hours or more, a credit allowance will be made at
Customer’s request in the form of a pro rata adjustment of the fixed charges
billed by AWS to Customer with respect to such Number. Periods of discontinuous
outage may not be accumulated in determining if an outage has continued for at
least twenty-four (24) hours. In order to receive such credit, Customer must
submit a written request to AWS, stating the date and location of the outage,
the Numbers affected, and such other information as AWS may reasonably require.
Such notice must be received by AWS within ten

AT&T WIRELESS CONFIDENTIAL AND PROPRIETARY
Use pursuant to Company instructions

13



--------------------------------------------------------------------------------



 



(10)  business days following the last date of the period of outage. EXCEPT AS
PROVIDED HEREIN, AWS SHALL INCUR NO LIABILITY FOR SERVICE OUTAGES.

Section 8. Invoices, Payments, Disputed Charges and Security Deposits.

     8.1     Invoices. AWS will provide Customer a summary invoice for all
charges on a monthly basis, normally within ten (10) days after the cut-off date
for each billing cycle. AWS will use reasonable efforts to have all Numbers of
Customer in a particular billing database assigned to a single cycle, but any
Number may be assigned to any cycle and the cycle to which a Number is assigned
may be changed from time to time; provided, however, that AWS shall not
unreasonably require multiple billing cycles for the same billing database. AWS
will provide Customer with forty-five (45) days’ prior written notice of any
change in billing cycles to be used with respect to Numbers assigned to
Customer.

     8.2     Payments. Payment in full for each invoice shall be due at the
location set forth in the invoice, in a form payable in U.S. currency, upon the
due date set forth in the invoice. Depending on Customer’s payment history, AWS
may at its sole discretion require payment by certified check, money order, or
wire transfer, if available. Payments are past due, and Customer shall have
committed an Event of Default, if not received by the due date shown on the
invoice, or within thirty (30) days after the billing data was received under
Section 9, whichever is later. Time is of the essence with respect to payment of
AWS’ invoices. If a payment becomes past due, the account will accrue late fees
and interest at the rate of one and one-half percent (1.5%) per month or the
maximum lawful rate, whichever is less. Customer agrees not to place any
condition or restrictive legend, such as “Paid in Full”, on any check or
financial instrument used to make a payment. The parties agree that the
negotiation of any such check or instrument so inscribed shall not constitute an
accord and satisfaction or novation.

     8.3     Disputed Charges. Customer shall provide AWS with written notice of
any disputed charges within ninety (90) days after the date Customer received
the billing data under Section 9, provided Customer shall in all events make
reasonable good faith efforts to give AWS notice of such disputed charges no
more than three (3) business days after learning of the disputed charge.
Customer shall be entitled to receive the requested credits unless AWS
investigates the claim and notifies Customer of any defenses within 90 days of
the initial notice. If AWS provides such notice of defenses, the parties will
use their best efforts to arrive at a mutually agreeable resolution of the
appropriate amount due. The parties agree to resolve any disputes remaining
after these efforts under the alternative dispute resolution processes described
in Section 18 below. The notice requirements in this paragraph shall not shorten
the period within which actions must be filed as established by the applicable
statute of limitations, but shall constitute a condition precedent to any right
of the aggrieved party to contest prior invoices or payments. This condition is
designed to allow each party the opportunity to preserve important evidence in
defense of a claim.

AT&T WIRELESS CONFIDENTIAL AND PROPRIETARY
Use pursuant to Company instructions

14



--------------------------------------------------------------------------------



 



     8.4      Security Deposits. Upon an Event of Default or prior to any
assignment of new Numbers, AWS may require a cash security deposit to secure
performance of Customer’s obligations under this Agreement. The security deposit
shall be based on AWS’ assessment of Customer’s creditworthiness, including
Customer’s payment history with AWS and AWS may increase or decrease the deposit
amount at any time based on a reassessment of those factors. All decisions with
respect to the necessity for and amount of a deposit shall be made in AWS’ sole
reasonable discretion. Disputed past due amounts that were previously reported
by Customer to AWS covering the period January 1, 2001 through December 31, 2002
will not be considered for a required security deposit. Customer shall provide
the deposit within ten (10) days of AWS’ request. Failure by Customer to provide
the deposit within the ten-day period shall constitute a material breach under
this Agreement. Anytime Customer has a past due balance with AWS under this
Agreement, AWS may, without further notice or proceedings, deduct any amounts
due from the security deposit and pursue other actions as AWS may deem
appropriate; provided, however, AWS shall be limited to deducting from such
security deposits only such amounts that are otherwise due under this Agreement.
At termination of this Agreement, upon Customer’s full performance of all terms
and conditions of this Agreement, any deposit shall be returned without
interest, within ten (10) business days of such termination.

          In lieu of a cash deposit, Customer may provide a letter of credit
issued by a financial institution and having terms and conditions satisfactory
to AWS. A financial institution will generally be satisfactory to AWS if it is a
bank chartered under the laws of the State of an Area in which Customer
purchases Service or the United States with deposits insured by the Federal
Deposit Insurance Corporation (“FDIC”) and with an office located within the
Area. If Customer fails to pay any sum owed to AWS, AWS may draw from the letter
of credit and apply such drawings to sums due hereunder. This right is in
addition to all other rights and remedies available to AWS under this Agreement
or at law or in equity.

          If Customer files for bankruptcy protection or an involuntary
bankruptcy petition is filed against Customer, AWS and Customer agree that AWS
shall be entitled to draw down against the deposit or letter of credit any sums
that are owed AWS at that time. Should AWS seek relief from the automatic stay
in order to effect such action, although such relief may not be required under
current law, Customer agrees and stipulates to the entry of relief from the stay
and agrees to raise no defenses thereto. AWS and Customer stipulate that the
letter of credit and the Customer’s obligations under this Agreement arise out
of the same transaction.

Section 9. Billing Data.

     9.1     Availability. AWS will use reasonable efforts to provide electronic
detailed billing data for all Service Plans loaded into a reseller billing
cycle. All Service Plans specifically identified in the exhibits to this
Agreement will be loaded into such cycles. Subject to the

AT&T WIRELESS CONFIDENTIAL AND PROPRIETARY
Use pursuant to Company instructions

15



--------------------------------------------------------------------------------



 



provisions of Section 9.2 below, it is AWS’ sole determination as to what other
Service Plans are loaded into those billing cycles.

     9.2     Delivery. Where billing data is available for a Service Plan, AWS
shall provide Customer with the detailed billing data described in Section 9.1
within seven (7) business days after the billing cycle cut-off date. AWS shall
provide one set of data per billing cycle. Customer understands that AWS may in
its discretion assign Customer’s Numbers to multiple billing cycle databases.
Customer must notify AWS of the name, US postal address, email address, and
phone number of Customer’s billing agent at least forty-five (45) calendar days
prior to the expected mailing date of the billing data. Each package delivered
to Customer’s billing agent shall be labeled according to the then current
procedures of AWS’ billing vendor. Customer must notify AWS immediately if it
does not receive the electronic data within the seven (7) business day time
frame. The media provided by AWS will include reasonable billing information
compiled using standard industry protocols. Customer agrees to notify AWS within
three (3) business days after receiving such media of any flaws or defects, and
to return the defective media to AWS’ billing vendor. Customer shall pay AWS’
cost for any unreturned defective bill media.

     9.3     Audits. Customer may request an audit to determine the accuracy of
any invoice rendered within 90 days of the request. The parties shall provide
access to such necessary and reasonably required data to facilitate the audit.
Customer shall pay the actual fees incurred as a result of the audit unless the
audit reduces the charges by more than two percent (2%). If the audit reduces
the charges by more than two percent (2%), then AWS will reimburse Customer for
all fees and costs of such audit in addition to reducing the amount owed.

Section 10. Abusive or Fraudulent Use.

     10.1     Generally. Service to a Number may be restricted or cancelled if
there is a reasonable suspicion of abuse or fraudulent use. AWS shall provide
prompt notice of the restriction or termination to Customer. Customer agrees to
make good faith efforts to minimize abuse or fraudulent use, to promptly report
to AWS any such abuse or fraudulent use of which Customer becomes aware, and to
cooperate in any investigation or prosecution initiated by AWS. Abuse and
fraudulent use of Service include, but are not limited to:



  (i)   Attempting or assisting another to access, alter, or interfere with the
communications of and/or information about another wireless customer;



  (ii)   Tampering with or making an unauthorized connection to the Network;



  (iii)   Installing any amplifiers, enhancers, repeaters, or other devices that
modify the radio frequencies used to provide the Service;

AT&T WIRELESS CONFIDENTIAL AND PROPRIETARY
Use pursuant to Company instructions

16



--------------------------------------------------------------------------------



 





  (iv)   Subscription Fraud;



  (v)   Using Service in such a manner so as to interfere unreasonably with the
use of Service by one or more other wireless customers or End Users or to
interfere unreasonably with AWS’ ability to provide Service;



  (vi)   Using Service to convey obscene, salacious, or unlawful information;



  (vii)   Using Service without permission on a stolen or lost Device;



  (viii)   Unauthorized Access.

     10.2     Liability for Abuse or Fraudulent Usage. As between Customer and
AWS, liability for charges and other costs or damages resulting from abuse or
fraudulent use shall be as follows:

          10.2.1 Customer shall have sole liability for charges, costs or
damages resulting from (i) Subscription Fraud, (ii) any theft of a Device, a
User ID number, or password associated with the Service; (iii) any abuse or
fraud facilitated by Customer, Customer’s employees, Customer’s agents or End
Users, or (iv) any failure to give prompt notice of suspected abuse or
fraudulent use based on information available to Customer.

          10.2.2 Customer shall have no liability for abuse or fraudulent use
charges, costs or damages incurred after AWS has discovered the abuse or fraud
or four (4) business hours after Customer has notified AWS of it.

          10.2.3 Customer shall not be liable for any charges relating to
Unauthorized Access if Customer provides AWS with clear and convincing evidence
of the Unauthorized Access, such as: (i) call detail information for the End
User’s account; and (ii) a statement by Customer that it has thoroughly
investigated the alleged Unauthorized Access and that it will cooperate
reasonably in obtaining affidavits or other required documentation required for
any prosecution of the person fraudulently using the Service. AWS reserves the
right to modify this provision to require affidavits prior to issuing any
credits if Customer does not comply with this Section. Such investigation by
Customer should include contacting or attempting to contact a sufficient number
of recipients of calls at issue of each End User so as to establish a reasonable
basis for inferring that the remainder of such calls were the result of
Unauthorized Access.

Section 11. Confidentiality.

     11.1     Non-Disclosure of Confidential Information. Either party may (but
shall not be obligated to) disclose information to the other party which the
disclosing party considers proprietary or confidential. Without the disclosing
party’s specific prior written consent,

AT&T WIRELESS CONFIDENTIAL AND PROPRIETARY
Use pursuant to Company instructions

17



--------------------------------------------------------------------------------



 



disclosure shall not be made to a third party (including but not limited to End
Users) of any information which is designated in writing as confidential or
proprietary at the time of disclosure and which is supplied by one party to the
other party; and which information is not otherwise generally available to the
public or is not already known to the other party; provided, however, either
party may disclose such information in compliance with court processes or
similar agency requirements if the other party has been given ten (10) days
prior notice of the proposed disclosure or as much notice as is reasonably
possible if the situation does not permit such ten (10) day notice. The parties
agree that equitable relief is available for any breach or threatened breach of
this Section.

     11.2     Additional Protection of Confidential Information. In the
performance of this Agreement, AWS’ Affiliates, officers, directors, agents and
employees may come into possession of information about Customer’s End Users,
including but not limited to Numbers and usage or other forms of identification
of End Users. Neither AWS nor any person or entity obtaining such information by
or through AWS may use any such information except as required to provide
Service to Customer under this Agreement. However, any information independently
developed by AWS, which shall not include End User or Customer content
(including but not limited to the identity of any such End User or Customer) but
which may include End User network usage and/or traffic data, may be used by AWS
at its sole discretion. Such information shall be treated by AWS as confidential
hereunder. AWS acknowledges that it has no rights to End User or Customer
content carried over its Network.

Section 12. Marks.

     12.1     AWS Marks. Customer recognizes the right, title and interest of
AWS and its respective Affiliates in and to all service marks, trademarks and
trade names used by any of them in connection with the Service (the “AWS
Marks”). Customer agrees not to engage in any activities or commit any acts,
directly or indirectly, which may contest, dispute, or otherwise impair such
right, title, and interest of AWS and its respective Affiliates therein.
Customer will not gain any rights to the AWS Marks by virtue of this Agreement
and will not use any AWS Marks without AWS’ prior written consent.

     12.2     Customer Marks. AWS recognizes the right, title and interest of
Customer and its respective Affiliates in and to all service marks, trademarks
and trade names used by any of them in connection with the Service (the
“Customer Marks”). AWS agrees not to engage in any activities or commit any
acts, directly or indirectly, which may contest, dispute, or otherwise impair
such right, title, and interest of Customer and its respective Affiliates
therein. AWS will not gain any rights to the Customer Marks by virtue of this
Agreement and will not use any Customer Marks without Customer’s prior written
consent.

AT&T WIRELESS CONFIDENTIAL AND PROPRIETARY
Use pursuant to Company instructions

18



--------------------------------------------------------------------------------



 



     12.3      Protection of Marks. Neither party will engage in any activity
that may be harmful to the other party’s goodwill or may reflect unfavorably on
its marks. This prohibition includes, without limitation, the commission of any
unfair trade practice, the publication of any false, misleading or deceptive
advertising, or the commission of any fraud or misrepresentation.

Section 13. Indemnification and Insurance.

     13.1     Indemnity. Customer and AWS each hereby agree to defend, indemnify
and hold harmless each other and each other’s Affiliates, and their former,
current, and future officers, directors, employees, agents, successors and
assigns, from and against any claims, costs and expenses, including punitive
damages, court costs, and reasonable attorneys’ and expert witness’ fees before
and at trial and on appeal (collectively, “Claims”), arising from a breach of
this Agreement by or any conduct in connection with this Agreement by the
indemnifying party (including such party’s Affiliates, and their officers,
directors, employees, agents, and contractors). Customer further agrees to
defend, indemnify, and hold harmless AWS, its Affiliates, and their former,
current, and future officers, directors, employees, agents, successors, and
assigns, from and against any Claims of End Users. Notwithstanding the
foregoing, the obligations of both Customer and AWS to defend, indemnify, and
hold harmless shall not apply to the extent such claims result from the other
party’s negligence or willful misconduct.

     Within ten (10) days after being notified of any Claim to which these
indemnification obligations may apply, the party receiving such notice shall
notify the party from whom the indemnification is sought (the “Indemnifying
Party”), and shall give reasonable opportunity to the Indemnifying Party to
defend the claim at its own expense and with counsel of its own selection;
provided, however, that the party seeking indemnification shall at all times
have the right to participate fully, at its own expense, in the defense of the
Claim.

     If the Indemnifying Party, within thirty (30) days after notice, shall fail
to accept defense of the Claim, then the party seeking indemnification shall
have the right, but not the obligation, to undertake the defense of, and to
compromise or settle (exercising reasonable business judgment), the Claim on
behalf, for the account, and at the risk of the Indemnifying Party. If the Claim
cannot by its nature be defended solely by one party, the other party shall make
available all information and assistance that may reasonably be requested,
regardless of any obligations to indemnify hereunder.

     Customer shall, at its own expense, (i) defend AWS in any claim or legal
action asserted or brought by a third party alleging that the application or
service provided by Customer hereunder or to an End User infringes any patent,
trademark or copyright (“Infringement Claim”); and (ii) pay any settlement
reached or final award, including reasonable attorney’s fees, for infringement.
As a condition of such defense or payment, AWS is required to (i) give Customer
prompt written notice of any Infringement Claim; (ii) provide Customer with the
sole control of

AT&T WIRELESS CONFIDENTIAL AND PROPRIETARY
Use pursuant to Company instructions

19



--------------------------------------------------------------------------------



 



the defense or settlement of the Infringement Claim; (iii) cooperate fully with
Customer in such defense or settlement. AWS may, at its own expense, participate
fully in the defense of any such Infringement Claim.

     AWS shall, at its own expense, (i) defend Customer in any claim or legal
action asserted or brought by a third party alleging that the AWS Network
infringes any patent, trademark or copyright (“AWS Infringement Claim”) and
(ii) pay any settlement reached or final award, including reasonable attorney’s
fees, for infringement. As a condition of such defense, Customer is required to
(i) give AWS prompt written notice of any AWS Infringement Claim; (ii) provide
AWS with the sole control of the defense or settlement of the AWS Infringement
Claim; (iii) cooperate fully with AWS in such defense or settlement. Customer
may, at its own expense, participate fully in the defense of any such AWS
Infringement Claim.

     13.2     Insurance. Customer shall keep in full force and effect a policy
of public liability, personal injury, property damage, and contractual liability
insurance with respect to the business operated by Customer, which insurance
shall cover each occurrence in an amount not less than $1,000,000 and shall
cover property damage in an amount not less than $500,000.00. Such policy or
policies shall name AWS as an additional insured and shall be procured from an
insurance carrier reasonably acceptable to AWS. Upon request, Customer shall
furnish AWS with a certificate evidencing such insurance. Such insurance shall
provide that the insurer will not cancel, materially alter, or allow such
insurance to expire without first giving AWS thirty (30) days’ notice.

Section 14. No Warranties.

AWS SUPPLIES A SERVICE, AND NOT GOODS. AWS MAKES NO WARRANTIES, EXPRESS OR
IMPLIED, WITH RESPECT TO THE SERVICE OR THE PERFORMANCE OF ANY OBLIGATIONS
HEREUNDER INCLUDING, WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE. ALL SUCH WARRANTIES ARE EXPRESSLY EXCLUDED.
AWS IS NOT THE MANUFACTURER OF ANY CUSTOMER EQUIPMENT AND MAKES NO WARRANTIES,
EXPRESS OR IMPLIED, WITH RESPECT THERETO. TO THE EXTENT AWS PROVIDES ACCESS TO
INFORMATION PROVIDED BY OTHER SOURCES, AWS ACCEPTS NO LIABILITY FOR AND MAKES NO
WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE CONTENT THEREOF. CUSTOMER
HAS NOT RELIED ON AND WILL NOT CLAIM THAT IT IS ENTITLED TO THE BENEFITS OF ANY
REPRESENTATIONS, PROMISES, DESCRIPTION OF SERVICES OR OTHER STATEMENT NOT
SPECIFICALLY SET FORTH IN THIS AGREEMENT.

AT&T WIRELESS CONFIDENTIAL AND PROPRIETARY
Use pursuant to Company instructions

20



--------------------------------------------------------------------------------



 



Section 15. Limitation of Liability.

     15.1     NO CONSEQUENTIAL DAMAGES. NEITHER PARTY WILL BE LIABLE TO THE
OTHER (OR ITS END USERS, CUSTOMERS OR ANY THIRD PARTY) FOR ANY INDIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF SUCH PARTY’S FAILURE TO
PERFORM UNDER THIS AGREEMENT. NOTHING IN THIS SECTION 15 WILL LIMIT A PARTY’S
OBLIGATION TO FULLY INDEMNIFY THE OTHER UNDER SECTION 13 FOR ACTIONS BROUGHT BY
THE INDEMNIFYING PARTY’S CUSTOMERS, END USERS OR BY ANY THIRD-PARTY, EVEN IF
SUCH ACTIONS INCLUDE CLAIMS FOR INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES.

     15.2     LIABILITY CAP. EXCEPT FOR LIABILITIES ARISING UNDER SECTION 13,
THE AGGREGATE LIABILITY OF AWS FOR CLAIMS RELATING TO THIS AGREEMENT, WHETHER
FOR BREACH OR IN TORT, WITH RESPECT TO CUSTOMER, END USERS, OR OTHER USERS OF
SERVICE OR FACILITIES, WILL NOT EXCEED THE AMOUNT PAID BY CUSTOMER TO AWS IN THE
TWO (2) MONTH PERIOD PRECEDING THE DATE THE CLAIM AROSE.

     15.3     PARTY. FOR THE PURPOSES OF THIS SECTION 15, “PARTY” MEANS THE
PARTY, ITS SUBSIDIARIES AND AFFILIATES AND THEIR RESPECTIVE OWNERS DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, REPRESENTATIVES, SUBCONTRACTORS AND SUPPLIERS.

Section 16. Default and Termination

     16.1     Default. This Agreement may be terminated upon an Event of Default
by either party if such Event of Default is not cured by the defaulting party
within thirty (30) days of receipt of notice of the Default; provided, however,
that in the case of failure to pay invoices in accordance with Section 8 or in
the case of a violation of Sections 10, 11 or 12, this Agreement may be
terminated if such Event of Default is not cured within fifteen (15) days of
receipt of notice of the Default.

     16.2     Termination for Convenience. Either party may terminate this
Agreement at its convenience upon ninety (90) days’ prior written notice to the
other party.

     16.3     Continuation of Service to End Users. AWS shall have no further
obligation to provide Service to Customer upon termination of this Agreement.
However, in order to avoid disruption of Service to End Users, AWS may continue
Service directly to any End User who meets AWS’ credit requirements, and enters
into a contract for Service with AWS. From and after the termination date, AWS
may re-route calls using any Numbers previously assigned to

AT&T WIRELESS CONFIDENTIAL AND PROPRIETARY
Use pursuant to Company instructions

21



--------------------------------------------------------------------------------



 



Customer so that any attempts to access Service will result in connection to
AWS’ personnel, who will advise callers of the termination. Notwithstanding
anything in this Agreement to the contrary, but provided that AWS has met all
its obligations hereunder, AWS is not restricted in any way from providing
Service directly to any End User who may request that AWS do so.

     16.4     Survival of Obligations. Upon termination of this Agreement for
any reason, all amounts owing to AWS hereunder will become due and payable. Any
part of this Agreement that may reasonably be interpreted or construed as
surviving termination or which may be necessary or convenient for a party to
effectively enforce the terms of this Agreement will survive the termination of
this Agreement, including without limitation Sections 11 through 19.

     16.5     Cumulative Remedies. Termination of this Agreement, regardless of
cause or nature, shall be without prejudice to any other rights or remedies of
the parties. Termination of this Agreement with or without cause shall not
release either party from any liability which has already accrued to the other
party, or which thereafter may accrue in respect to any act or omission prior to
termination, or from any obligation which survives termination.

Section 17. Notices. Except as otherwise provided in this Agreement, all notices
required or permitted to be given hereunder shall be in writing and shall be
delivered (a) personally; (b) by certified mail, return receipt requested;
(c) by an overnight courier service having a record of receipt; or (d) by
facsimile, with a confirming copy sent by one of the other three methods
described in this sentence. Notices shall be addressed as follows:

      (a)   If to Customer:           At Road, Inc.     47200 Bayside Parkway  
  Fremont, CA 94538     ATTN: Carrier Relations       with a copy to:          
    At Road, Inc.     47200 Bayside Parkway     Fremont, CA 94538     ATTN:
Contracts Administration       (b)   If to AWS:           AT&T Wireless
Services, Inc.     8645 154th Avenue NE     Redmond, WA 98052

AT&T WIRELESS CONFIDENTIAL AND PROPRIETARY
Use pursuant to Company instructions

22



--------------------------------------------------------------------------------



 

          Attn: Vice President, Business Development     Mobile Multimedia
Services       with a copy to:               AT&T Wireless Services, Inc.    
8645 154th Avenue NE     Redmond, WA 98052     Attn: Chief Counsel – MMS

     Either party hereto may change its address by a notice given to the other
party hereto in the manner set forth above. All notices shall be effective on
receipt.

     CUSTOMER AGREES THAT NOTICE BY ELECTRONIC MAIL TO A DESIGNATED PERSON SHALL
BE SUFFICIENT FOR THE ANNOUNCEMENT OF NEW SERVICES, RATES, PROMOTIONS, POLICIES
AND PROCEDURES.

Section 18. Arbitration; Jurisdiction; Governing Law.

     18.1     State Law. The validity, construction, and performance of this
Agreement shall be governed by and interpreted in accordance with the laws of
the State of Washington.

     18.2     Arbitration Required. Except as stated in Section 18.3 or as
otherwise agreed by the parties, all claims and disputes relating in any way to
the performance, interpretation, validity, or breach of this Agreement shall be
referred to final and binding arbitration in accordance with the
J.A.M.S./Endispute arbitration rules and procedures (“Endispute rules”), as
amended by this Agreement. A single neutral arbitrator shall decide claims of
less than $100,000. All documents, materials, and information in the possession
of each party and in any way relevant to the claims or disputes shall be made
available to the other party for review and copying not later than sixty
(60) days after the notice of arbitration is served. To the extent that either
party would be required to make confidential information available to the other,
an agreement or an order shall be entered in the proceeding protecting the
confidentiality of and limiting access to such information before either party
is required to produce such information. Information produced by either party
shall be used exclusively in the arbitration or litigation that may arise, and
shall not otherwise be disclosed. The costs of arbitration, including the fees
and expenses of the arbitrator, shall be shared equally by the parties unless
the arbitration award provides otherwise. Each party shall bear the cost of
preparing and presenting its case. The parties agree that this provision and the
arbitrator’s authority to grant relief shall be subject to the United States
Arbitration Act, 9 U.S.C. 1-16 et seq. (“USAA”), the provisions of this
Agreement and the ABA-AAA Code of Ethics for arbitrators in commercial disputes.
The parties agree that the arbitrator shall have no power or authority to make
awards or issue orders of any kind except as expressly

AT&T WIRELESS CONFIDENTIAL AND PROPRIETARY
Use pursuant to Company instructions

23



--------------------------------------------------------------------------------



 



permitted by this Agreement. The arbitrator’s decision shall follow the plain
meaning of the relevant documents and shall be final and binding. The award may
be confirmed and enforced in any court of competent jurisdiction. All post-award
proceedings shall be governed by the USAA. In no event shall either party be
entitled to punitive damages in any arbitration or judicial proceeding and each
party hereby waives its rights to any punitive damages. In the event an
arbitration panel or a court concludes that the punitive damages waiver
contained in the previous sentence is unenforceable, then the parties agree that
the court with subject matter jurisdiction over the confirmation of the award
shall have sole and exclusive jurisdiction to determine issues of entitlement
and amount of punitive damages. The arbitrators shall not have subject matter
jurisdiction to decide any issues relating to the statute of limitations or
amounts in excess of $100,000.00, exclusive of interests and costs, and the
parties hereby stipulate to stay the arbitration proceeding (without the need of
a bond) until any such issues in dispute are resolved.

     18.3     Court Proceedings/Venue. The parties hereby consent to the sole
and exclusive jurisdiction and venue of the state and federal courts located in
King County, Washington, for the following matters: (i) disputes relating to the
statute of limitations; (ii) contractual claims where the amount in dispute
(excluding interests and costs) exceeds $100,000.00; (iii) disputes relating to
any “non-contractual” claims (e.g., those not governed by Section 18.2); (iv)
claims for injunctive relief; and (v) the entry of a judgment confirming an
arbitrator’s award.

     18.4     Attorneys’ Fees. In the event an action (excluding an arbitration)
is commenced by either party to enforce the terms of this Agreement, the
substantially prevailing party in such action shall be entitled to its
reasonable costs and attorneys’ and expert witness’ fees incurred therein
through appeal. For purposes of this section, the efforts of in-house attorneys
and their staff shall be valued at rates prevailing in the market for private
practitioners.



Section 19. General Provisions.

     19.1     Fair Dealing and Ethical Conduct. In all dealings with each other,
End Users and third parties, Customer and AWS will be governed by the highest
standards of honesty, integrity, fair dealing and ethical conduct.

     19.2     Compliance with Laws. AWS and Customer shall at all times comply
in all material respects with all laws, rules and regulations applicable to the
performance of this Agreement.

     19.3     Waiver. The waiver of any provision or default of this Agreement
will not constitute a waiver of any other provision or default. If any provision
of this Agreement is deemed to be unenforceable, the remaining provisions will
remain in full force and effect.

AT&T WIRELESS CONFIDENTIAL AND PROPRIETARY
Use pursuant to Company instructions

24



--------------------------------------------------------------------------------



 



     19.4      Force Majeure. Neither party will be liable for any loss, damage,
cost, delay or failure to perform resulting from causes beyond its reasonable
control including, but not limited to, acts of God, fires, floods, earthquakes,
strikes, insurrections, governmental orders, riots, lightning or storms, or
delays of suppliers or subcontractors for the same causes.

     19.5     No Agency. AWS and Customer are independent contracting parties.
This Agreement does not create any partnership, joint venture or agency between
the parties.

     19.6     Severability. Should any part of this Agreement for any reason be
declared invalid by court order or by any regulatory agency, such order shall
not affect the validity of any remaining portion; and the remaining portion of
the Agreement shall continue in full force and effect unless such order
materially alters the nature of the obligations of either party hereto. In such
event, this Agreement shall immediately terminate.

     19.7     Assignment. Except as provided in this Section, neither party may
assign or transfer this Agreement, or its rights or obligations hereunder,
without the prior written consent of the other party. Either party may assign
this Agreement, without the other’s consent, to (i) any Affiliate of the
assignor, or (ii) any person or entity that acquires the assignor or
substantially all of the assignor’s business through any merger, consolidation
or stock or asset purchase; provided that the assignee agrees in writing to be
bound by the provisions of this Agreement.

     19.8     Entire Agreement. This Agreement, which includes any specifically
identified exhibits, sets forth the entire agreement between the parties
concerning the subject matter hereof.

     19.9     Amendments. Except where a different time period is specifically
stated in this Agreement, AWS may amend this Agreement upon sixty (60) days’
notice to Customer. If AWS notifies Customer of an amendment to this Agreement
and such amendment is unacceptable to Customer, then Customer has the right to
terminate this Agreement upon thirty days’ notice given anytime prior to the
effective date of the amendment. Customer has no unilateral right to amend this
Agreement.

     19.10     Construction of Terms. This Agreement shall not be construed more
strongly against any party regardless of who is responsible for its preparation
or drafting.

     19.11     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original agreement, but all of
which together shall constitute one and the same instrument.

AT&T WIRELESS CONFIDENTIAL AND PROPRIETARY
Use pursuant to Company instructions

25



--------------------------------------------------------------------------------



 



Section 20. Independent Investigation

     AWS and Customer acknowledge they have read this Agreement and understand
and accept all terms, conditions, and covenants. Customer acknowledges and
understands that AWS may at any time also be engaged directly or indirectly
through other resellers and through dealers or outlets of any kind, in
soliciting potential Subscribers for the Service or other services or products.
Customer acknowledges that it understands that it will not obtain any exclusive
rights under this Agreement, either with respect to a territory or otherwise.
Customer also acknowledges and understands that AWS may sell the Service to
others who may resell it. Customer has independently investigated the business
of providing wireless service and the profitability (if any) and risks thereof
and is not relying on any representation, guarantee, or statement of AWS other
than as set forth in this Agreement.

     Customer also acknowledges that AWS does not represent: (i) the amount of
profits, net or gross, that Customer can expect from its operations under this
Agreement or that Customer will derive income from the sale of AWS’ services
under this Agreement; (ii) that AWS will refund any payments made by Customer to
AWS under this Agreement except as otherwise provided herein; or (iii) that AWS
will provide a sales or marketing program that will enable Customer to derive
income under this agreement.

     Customer further acknowledges that, except as specifically set forth in
this Agreement, AWS does not make any representations regarding: (i) the
quantity or quality of Service to be sold by Customer; (ii) the provision by AWS
to Customer of training and management assistance; (iii) the size (other than
the geographic area), choice, potential, or demographic nature of an Area or the
number of other dealers or reselling customers that are or may in the future
operate in that Area; (iv) the termination, transfer, or renewal provisions of
this Agreement other than as set forth in the Agreement; or (v) the sponsorship
or participation of a primary marketer of trademark products or services in
Customer’s operations under this Agreement other than as may be set forth in
this Agreement.

     AWS acknowledges that Customer may at any time solicit potential customers
for wireless service provided by Customer directly or indirectly through
business relationships with entities competing with AWS.

EXHIBITS FOLLOW

AT&T WIRELESS CONFIDENTIAL AND PROPRIETARY
Use pursuant to Company instructions

26



--------------------------------------------------------------------------------



 



EXHIBIT A

Additional Terms Governing Resale of Wireless Data Services for Certified Data
Resellers
on AWS’ GSM/GPRS Wireless Network

I.       Service Plans. For each active Number, Customer may select any of the
Service Plans referred to on the attached Schedule A-1. Customer acknowledges
receipt of all relevant information it needs respecting those Service Plans. If
a Service Plan requires a term commitment, the fee for early cancellation of
Service on that plan will be specified in the Service Plan description. The fee
will be applied on a monthly basis only to the extent that the number of
deactivations on such plans exceeds the number of activations on such plans
during the preceding six-month period.

II.      Minimum Order of SIMs Required. AWS will not be obligated to activate
Numbers on any Service Plan selected by Customer unless Customer places and
receives an initial order for at least * SIMs. Additional SIMs may be provided
under the terms of the Agreement on Customer’s request only if such subsequent
requests are for * SIMs. AWS may charge the Customer a fee for each SIM.

III.     Device Requirements. Unless otherwise stated, a GSM/GPRS device
(“Device”) and SIM is required for all Service Plans. The equipment must be
certified by AWS, approved by AWS for insertion of AWS SIMs, and compatible with
the Wireless System and AWS’ intelligent roaming database (IRDB). Customer will
assure that AWS has approved Device for use on the AWS GPRS wireless data
network prior to use on the AWS GPRS wireless data network.

IV.    Application Requirements. Customer will only activate Numbers on any
Service Plan for use with certified Applications. Prior to activating Numbers on
any Service Plan, Applications must pass all certification testing to the
standards of the Solution Certification Program. If an Application does not pass
certification, AWS will notify Customer of such failure. Customer will then
determine and correct any cause for the failure and resubmit the Application for
further testing until certified. In the event that no Application is submitted
by Customer for certification within 30 days of the Effective Date or certified
by AWS within 90 days of the Effective Date, AWS may terminate this Agreement
upon 10 days’ notice to Customer. Upon request by AWS, Customer will make
technical personnel available to assist in the certification testing.

V.     Network Requirements. Customer will be required to obtain and pay for all
interconnection services required to connect Customer’s facilities to AWS’
Network. Customer will abide by all AWS policies and procedures for such
connections. Customer understands that

AT&T WIRELESS CONFIDENTIAL AND PROPRIETARY
Use pursuant to Company instructions

      *   Confidential material redacted and separately filed with the SEC.

27



--------------------------------------------------------------------------------



 



the use of compression solutions may or may not impact the amount of kilobytes
for which it is billed.



VI.     Usage Charges.



  1.   Data Usage. Data usage charges will apply for data transmissions, text
messages, downloadables, alerts, and any other information sent through the
Network and associated with the Device. Those charges are set forth in the
applicable Service Plan. Unless stated otherwise, all data will be calculated
and billed in kilobytes. Usage for each day will be rounded up to the next
kilobyte and the charge for each billing period will be rounded up to the
nearest cent. One megabyte equals 1024 kilobytes. One kilobyte equals 1024
bytes.     2.   Dropped Transmissions. Data transmissions may be involuntarily
interrupted (“dropped”) for a variety of reasons beyond the control of AWS.
Dropped transmissions will be billed as any other transmission. In addition, AWS
may try to re-send a dropped transmission, which will result in additional
charges. If Customer has a problem with dropped transmissions, Customer should
call the AWS Resale Support line. If AWS believes a credit is appropriate, it
may reduce the charges accordingly     3.   Roaming. Roaming charges apply when
a Device is used outside of the AWS Next Generation Network. Roaming rates are
set forth on the attached Schedule A-1. Lagging data records will be applied the
day they are received by AWS and not the date used.     4.   International
Roaming. AWS reserves the right at any time to restrict international data
roaming to certain countries as it sees fit. Customer acknowledges that some
countries cannot be blocked from international data roaming. International data
roaming rates are set forth on the attached Schedule A-1. Lagging data records
will be applied the day they are received by AWS and not the date used.



VII.    Features. Feature charges will be billed on a monthly basis and will be
prorated for any billing cycle during which the feature is activated or
deactivated. AWS may limit the number of features and promotions that can be
assigned to a Number.   VIII.   Customer Responsibilities.  



  1.   Customer will lead all sales efforts with the companies to which they are
selling their Bundled Solution (combination of Certified Application, Service,
and Device). This will include all lead

AT&T WIRELESS CONFIDENTIAL AND PROPRIETARY
Use pursuant to Company instructions

28



--------------------------------------------------------------------------------



 





      generation activities, qualification, pre-sales, and post sales support.  
  2.   Customer will be responsible for all terms, conditions and customer
contract issues with respect to the Bundled Solution.     3.   Customer will be
responsible for all billing, collection and settlements with its End-Users.    
4.   Customer and its partners will be responsible for the installation of all
Customer Devices and Certified Solutions to be used with the Service. Customer
will not activate any Device on the Service that has not been certified and
approved for the Service.     5.   Customer will submit ICCIDs with all required
account information to AWS in accordance with the policies and procedures
defined by AWS.     6.   Customer will provide all Tier 1 and Tier 2 customer
care and support to End Users.



  Tier 1 is the first line of support for Customer’s End Users. This typically
would be an internal care group within the Customer’s Customer Care
organization. Tier 1 analysts seek to resolve general issues surrounding:



  Device
Software or applications utilization
Account Activity questions



  Tier 2 support generally represents a Subject Matter Expert (“SME”) team, well
versed in the Customer’s services. Tier 2 analysts are responsible for the
isolation of issues not resolved in the Tier 1 environment. When isolation of
the issue is completed, it should be possible to identify the problem source. If
the error has been isolated to the AWS network environment, Tier 2 Customer’s
SMEs will escalate to a Tier 3 support group located within the AWS Customer
Care organization. This organization is responsible for:



  Network errors
Hardware issues
Engineering issues related to the network environment

AT&T WIRELESS CONFIDENTIAL AND PROPRIETARY
Use pursuant to Company instructions

29



--------------------------------------------------------------------------------



 





IX.   AWS Responsibilities.



  1.   AWS will provide special purpose SIMs to Customer on a bulk basis and in
quantities as ordered by Customer. AWS may charge the Customer a fee for each
SIM. AWS will be responsible for activating SIMs once the ICCID and all required
account information is provided from Customer in accordance with the policies
and procedures defined by AWS.     2.   AWS will provide Tier 3 customer care to
Customer-designated representatives, relating to the AWS GPRS network and
infrastructure.



  Tier 3 support is owned by AWS and exists within the AWS Customer Care
organization. This group receives incoming trouble tickets from the Customer’s
SME organization only after clear identification and isolation of the issue with
a determination that the error lies within the AWS Span of Control.



X.   Certified Data Reseller Discount Program



  1.     Eligibility. In order to receive the Certified Data Reseller Discount
described in this section, Customer must agree to a one-year commitment on each
Number. If a Number is deactivated prior to one-year commitment, the applicable
Termination Fee will apply.



  2.     Service Discount and MAC Contribution. AWS will provide Customer with a
discount on Service (the ‘Service Discount’) based upon its minimum annual
commitment of Service Revenues (“MAC”) in accordance with the table set forth
below. Customer’s MAC is *. Only Qualified Charges will apply towards MAC. The
Service Discount will be applied to Customer’s Qualified Charges.

                MAC   Service Discount

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

*
    *    
*
    *    
*
    *    
*
    *    
*
    *    
*
    *    

AT&T WIRELESS CONFIDENTIAL AND PROPRIETARY
Use pursuant to Company instructions

      *   Confidential material redacted and separately filed with the SEC.

30



--------------------------------------------------------------------------------



 



               
*
    *    
*
    *    
*
    *    
*
    *    
*
    *    
*
    *    
*
    *    
*
    *    
*
    *  



     3.     Qualifying Revenue. Both for the purposes of determining the MAC and
for determining the amounts against which the Service Discount is applied, AWS
will include the following undiscounted charges occurring from use of Service
Plans: (a) monthly wireless access charges, (b) data usage, (c) roaming charges,
and (d) charges for additional wireless service features such as SMS.  
     4.     Non-qualifying Revenue. The MAC and Service Discount shall not apply
to or include the following charges: (a) one time charges for service
activations, (b) all taxes and (c) all other charges not described in Qualifying
Revenue above. AWS may also restrict charges incurred under other Service Plans
or discount programs from either contributing to the MSR or qualifying for
Service discounts or both. AWS agrees to advise Customer when such restrictions
affect Customer.        5.     Timing of Credits. The Service Discount will be
applied within 45 days after the end of the billing cycle to the account
number(s).        6.     Modification of Certified Data Reseller Discount
Program. AWS may modify the Certified Data Reseller Discount Program at any time
in accordance with the requirements of Section 19.9; provided that any
modification not adverse to Customer may be made effective upon notice and will
not give Customer the right to terminate this Agreement.        7.     MAC
Modification. Customer may modify its MAC after each Term Year. Any such
modification is subject to AWS’ consent, which will not be unreasonably
withheld, and the parties will memorialize the modification in a signed writing.
Customer must notify AWS of its desire to modify the MAC within thirty (30) days
after each term year; however, the authorized modification will become effective
as soon thereafter as reasonably practicable.

AT&T WIRELESS CONFIDENTIAL AND PROPRIETARY
Use pursuant to Company instructions

      *   Confidential material redacted and separately filed with the SEC.

31



--------------------------------------------------------------------------------



 



       8.      Service Discount Reconciliation. If Customer fails to achieve the
MAC (as may be modified in accordance with X. 7 above), Customer will pay AWS
the difference between the amount of the Service Discount received by Customer
and the amount of the Service Discount for which the Customer would have
qualified considering Service Revenues actually received by AWS during that Term
Year (the “Reconciliation Obligation”). In the event Customer owes
Reconciliation Obligation, AWS may reduce Customer’s Service Discount percentage
by an amount sufficient to offset the Reconciliation Obligation. The amount and
duration of this Service Discount reduction is at AWS’ sole discretion, provided
that AWS will not offset more than the total amount of the Reconciliation
Obligation. In the event the agreement is terminated, the Reconciliation
Obligation will be determined as of the termination date and any Reconciliation
Obligation owed by Customer will be paid to AWS within thirty (30) days.

AT&T WIRELESS CONFIDENTIAL AND PROPRIETARY
Use pursuant to Company instructions

32



--------------------------------------------------------------------------------



 



Schedule A-1

Wireless Data Service for Certified Data Resellers

Activation and Other Processes. Customer will follow the processes established
by AWS from time to time to activate, terminate or otherwise modify Service or,
if applicable, to purchase Equipment, provided that such processes will be
subject to mutual agreement, and the parties agree to negotiate mutually
agreeable processes in good faith. Any order for Service and/or Equipment that
Customer’s authorized representative submits to AWS will be binding upon
Customer pursuant to the terms and conditions of this Agreement. AWS may
reasonably rely on the authority of any person who executes an order on
Customer’s behalf.

Customer may choose from the following Service Plans. The exact rates and
availability of these Service Plans may vary by Area.

                  MRC   Included MB   Data Useage   US/CA Roaming   Intl Roaming

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

*   *   *   *   * *   *   *   *   * *   *   *   *   * *   *   *   *   * *   *  
*   *   * *   *   *   *   * *   *   *   *   * *   *   *   *   *

*   Government Only Rate Plan



      A. SIM charge: There will be a one-time SIM charge of * per IMSI invoiced
to Customer on the first month’s billing upon receipt of each IMSI.         B. A
one-time activation fee of * applies to all activations regardless of the rate
plan chosen.           C. The rate for Standard Text Messaging is * per message.
          D. All fees are due within 30 days of date of invoice.           E.
The Termination fee for all rate plans is * per Number.           F. * rate
plans are eligible for pooling within each rate plan. There is an incremental
cost of * per SIM/Subscriber per month.

      *   Confidential material redacted and separately filed with the SEC.

